DETAILED ACTION
This action is responsive to application filed on March 23rd, 2020. 
Claims 1~20 are examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/21 and 03/23/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1~20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S. Patent No. 11,050,774 and claims 1~27 of U.S. Patent No. 10,237,290. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the U.S Patents mentioned above fully anticipates claims 1~20 of the instant application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1~20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 2A Prong One: Claims 1, 12, and 20 recite: 
“determining by identification one or more performance events to monitor; acquiring data of one or more monitored performance events; comparing the acquired data with one or more predetermined event characteristic limits over a predetermined period in real-time or near real-time; and issuing an alert in response to compared acquired data exceeding the one or more predetermined event characteristic limits.”
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server”, “apparatus”, “device”, “communication adapter“, “computer usable medium”, and “computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “computer readable storage medium”, “hardware processor” language, “determining…” and “comparing…” in the context of these claims encompasses collecting data, comparing the collected data, and display the results of the compared data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements reciting “server”, “apparatus”, “device”, “communication adapter“, “computer usable medium”, and “computer” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional element of “acquiring”, and “issuing…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because the claims are silent regarding specific limitations directed to improving a computer system, processor, memory, network, database, or the Internet. 
Accordingly, claims 1, 12 and 20 are directed to an abstract idea.
Step 2B: Claims 1, 12 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “server”, “apparatus”, “device”, “communication adapter“, “computer usable medium”, and “computer”, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activity of “acquiring”, and “issuing…”  simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network (see MPEP 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 12 and 20 are not patent eligible.
Regarding dependent claims 2~11 and 13~19
Claims 6, 7, and 16 recite elements/limitations that also fall within the “Mental Processes” grouping of abstract ideas, as identified above and merely manipulation of data. 
Claims 2~5, 8~11, 13~15, and 17~19 recite elements/limitations that are insignificant extra solution activity that simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 2~11 and 13~19 are not patent eligible
Lastly, claim 20 does not fall within at least one of the four categories of patent eligible subject matter because “a computer usable medium” would not cause the claims to be statutory since variations of the term "storage" are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals. For example, the disclosure of U.S. Patent 6,286,104 explicitly defines storage medium to include a carrier wave (see C3: 49~53).
Applicants are encouraged to amend the claims to recite “a non-transitory computer readable storage medium” in order to overcome the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 12, 13, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelvin et al. hereinafter Gelvin (U.S 7,844,687) in view of Femia et al. hereinafter Femia (U.S 2009/0249129).
Regarding Claim 1,
Gelvin taught a method for detecting an abnormal performance event across a machine-to- machine (M2M) network, comprising: 
determining by identification one or more performance events to monitor (C10: 12~13, constant monitoring of events; 29~33, event recognition associated with local sensing and control);
acquiring data of one or more monitored performance events (C11: 38~40, data is collected from the monitored environment using some combination of the WINS NG network elements or nodes 1004); 
Gelvin did not specifically teach comparing the acquired data with one or more predetermined event characteristic limits over a predetermined period in real-time or near real-time; and issuing an alert in response to compared acquired data exceeding the one or more predetermined event characteristic limits.
	Femia taught comparing the acquired data with one or more predetermined event characteristic limits over a predetermined period in real-time or near real-time [¶36, compare real-time collected data to a statistical model generated from historical data to trigger notification of an event; ¶44, threshold amount of deviation may be specified by a user. If the discrepancy between the statistical model and real time data 106a exceeds the deviation threshold, an event of interest may arise]; and issuing an alert in response to compared acquired data exceeding the one or more predetermined event characteristic limits [¶44, alert is generated to prompt the user to mitigate such an anomaly before it arises to an actual fault in the system, which may potentially lead to system failure].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine, Femia’s teaching of comparing the acquired data with one or more predetermined event characteristic limits over a predetermined period in real-time or near real-time; and issuing an alert in response to compared acquired data exceeding the one or more predetermined event characteristic limits with the teachings of Gelvin, because the combination would circumvent the component and/or application without bringing down the entire system [Femia: ¶5].
Regarding Claim 2,
Gelvin in view of Femia taught wherein the acquiring data further includes identifying one or more event data streams to monitor and identifying data within the one or more event data streams [Femia: ¶12, selecting one performance factor associated with the system and acquiring real time data about the system]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 5,
Gelvin in view of Femia taught wherein the identifying data within the one or more event streams further includes capturing identified data for the comparing [Femia: ¶35, triggering occurs by comparing real time collected data to historical data]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 13,
Gelvin in view of Femia taught wherein the server is in communication with one or more receiving devices [Femia: ¶34, servers connect to other servers to run applications, transfer data or communicate with other servers]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claims 12, 15, and 20, the claims are similar in scope to claims 1 and 5 and therefore, rejected under the same rationale.

Claims 3, 4, 6, 7, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelvin and Femia in view of Kalavade (U.S 2009/0138593).
Regarding Claim 3,
The combination of Gelvin and Femia in view of Kalavade taught wherein the identifying data within the one or more event streams further includes sourcing information from one or more log files of a server [Kalavade: ¶143, data processor receives data from other sources such as server logs].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine, Kalavade’s teaching of identifying data within the one or more event streams further includes sourcing information from one or more log files of a server with the teachings of Gelvin and Femia, because the combination would allow monitoring of the data to see if it satisfies a set of defined real-time defined reports [Kalavade: ¶20].
Regarding Claim 4,
The combination of Gelvin and Femia in view of Kalavade taught wherein the server is an authentication, authorization and accounting server [Kalavade: ¶281, data collectors also obtain mobile phone numbers from a AAA database]. The rationale to combine as discussed in claim 3, applies here as well.
Regarding Claims 6 and 16,
Gelvin in view of Femia taught wherein the comparing further includes comparing the acquired data identified from the one or more event streams with one or more predetermined event characteristic limits over a predetermined period to identify asymmetry [Femia: ¶43~¶45, compare real-time data 106 within a given response time limit]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 7,
Gelvin in view of Femia taught wherein the comparing further includes comparing the acquired data identified from the one or more event streams with one or more predetermined event characteristic limits over a predetermined period and with one or more historical files [Femia: ¶37, ¶43~¶45, compare real-time data 106 within a given response time limit with a statistical model based on collected historical data]. The rationale to combine as discussed in claim 1, applies here as well.

Claims 8~11 and 17~19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gelvin and Femia in view of Hughes et al. hereinafter Hughes (U.S 2009/0327429).
Regarding Claim 8,
The combination of Gelvin and Femia in view of Hughes taught wherein the issuing an alert further includes directing an asynchronous alert command to a command interface message queue associated with a predetermined output routing for receipt by one or more receiving devices associated with the predetermined output routing [Hughes: ¶35, Alert Message Handler 125 picks an alert message off of queue 122 and hands the message off to the UAS Engine to be handled by Alert Lifecycle Manager 120; ¶36, Alert Lifecycle Manager 120 processes subscriptions to determine Alert recipients for an alert].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine, Hughes’ teaching of issuing an alert further includes directing an asynchronous alert command to a command interface message queue associated with a predetermined output routing for receipt by one or more receiving devices associated with the predetermined output routing with the teachings of Gelvin and Femia, because the combination would allow users to track alerts as alerts transition from state to state in an alert lifecycle [Hughes: ¶8].
Regarding Claim 9,
The combination of Gelvin and Femia in view of Hughes taught wherein the predetermined output is the alert is sent to a device having an application programming interface of an interested party [Hughes: ¶45, Alert Message Handler 125 is a message driven JavaBean that is responsible for accepting alert messages from JMS queue 122 and then making the appropriate calls via a client application programming interface (API) to Alert Lifecycle Manager 120 so that the alert can be persisted]. The rationale to combine as discussed in claim 8, applies here as well.
Regarding Claim 10,
The combination of Gelvin and Femia in view of Hughes taught wherein the alert includes one or more of: a voice call, an email and a text message [Hughes: ¶10, target represents a transport type (i.e., email) used to deliver notifications associated with alerts and responses]. The rationale to combine as discussed in claim 9, applies here as well.
Regarding Claim 11,
The combination of Gelvin and Femia in view of Hughes taught wherein the application programming interface of an interested party comprises at least one or more of an Alerts section displaying near real time alerts from multiple sources [Hughes: Table 13, describes each of the data types for alerts from multiple sources and the source that issue particular alerts] and a Device Details section displaying details of events in relation to a device [Hughes: ¶68, subscription uses a target instance 502 to transport messages to an alert destination channel 504; ¶70, a target is associated with a specific target type, wherein a target type is a definition template for a particular target technology]. The rationale to combine as discussed in claim 9, applies here as well.
Regarding Claims 17~19, the claims are is similar in scope to claims 8~10 and therefore, rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443